DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed October 24, 2022.
In view of the Amendment, the objection to claim 42, as set forth in the 06/23/2022 Office Action, is withdrawn.
Claims 22, 32, 37and 42 are amended.
Claims 28 and 36 are cancelled.
Claims 42-45 are added.
Claims 22-24, 26-27, 29-35, and 37-45 are pending.

Response to Arguments
Applicant’s arguments, see Section III, filed 10/24/2022, with respect to 22-24, 26-27, 29-31, and 37-43 have been fully considered and are persuasive.  The rejection of claims 22-24, 26-27, 29-31, and 37-43 has been withdrawn. 

Applicant's arguments with respect to claims 32-35 filed 10/24/2022 have been fully considered but they are not persuasive.
Contrary to Applicant’s statement, Hoffer ‘451 does describe a flexible layer that is affixed to a body defining a lumen. Paragraph [0129] of Hoffer ‘451 indicates that the sheet 84 may be a flexible insulating sheet on which electrodes are supported. Paragraph [0130] of Hoffer ‘451 states that electrode structure 80 may be fabricated by connecting suitable electrodes to coated wires and then embedding (or affixing) the electrodes and leads in a layer of silicone. Paragraph [0109] of Hoffer ‘451 indicates that the electrode structure comprises a flexible multi-contact electrode carrier sheet of suitable dimensions. Thus, Hoffer ‘451 discloses “a flexible member including a plurality of leads separated by insulating material, wherein the flexible member is affixed to the body”. Consequently, the art rejection of claims 32-35 is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0036451 to Hoffer in view of  in view of US Patent No. 5,029,585 to Lieber et al. (hereinafter referred to as “Lieber”).
Referring to claim 32, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter), comprising: a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90); a plurality of electrodes positioned radially outward of the at least one lumen (e.g., Fig. 7G, 92); and a flexible member including a plurality of leads separated by insulating material (e.g., Fig. 7A and paragraph [0129]: flexible insulating sheet 84 comprises a flexible layer of silicone with insulated leads 85 coupled to the flexible layer of silicone), wherein the flexible member is affixed to the body (e.g., paragraphs [0130]: electrode structure 80 may be fabricated by connecting suitable electrodes to coated wires and then embedding (or affixing) the electrodes and leads in a layer of silicone; [0109]: the electrode structure comprises a flexible multi-contact electrode carrier sheet of suitable dimensions); wherein a lead of the plurality of leads is electrically connected to at least one first electrode of the plurality of electrodes via a connection disposed in an aperture corresponding to the at least one first electrode (e.g., paragraph [0129]: leads 85 connect electrodes 82 to a signal generator); and activation of at least two second electrodes of the plurality of electrodes generates an electrical field extending radially outward from only a portion of a circumference of the catheter (e.g., paragraph [0085]: Figs. 7C and 7F show the embodiment of Fig. 7 using bipolar electrodes, which when the second electrode is activate would generate an electrically field extending radially outward from a portion of the catheter as shown in Figs. 3 and 8B-C).
As to claim 32, Hoffer differs from the claimed invention in that it does not expressly disclose “wherein a lead of the plurality of leads is electrically connected to at least one first electrode of the plurality of electrodes via a conductive connector disposed in an aperture corresponding to the at least one first electrode”. However, Lieber, in a related art: intralumen electrodes for use in medical catheters, teaches a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 positioned within the catheter and a plurality of leads 55a and 55b where a conductive element 81 is positioned within each aperture of the plurality of apertures 75 (see Fig. 3 and column 7, line 65 –column 8, line 37 of Lieber). Accordingly, one of ordinary skill in the art would have recognized the benefits of a conductive element positioned over or within each aperture of the plurality of apertures in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Lieber, and because the combination would have yielded predictable results.  
With respect to claim 33, Hoffer in view of Lieber teaches the catheter of claim 32, wherein each electrode of the plurality of electrodes is electrically connected to a corresponding lead of the plurality of leads (e.g., Figs. 7C-7F and paragraphs [0136]-[0138] of Hoffer).
With respect to claim 35, Hoffer in view of Lieber teaches the catheter of claim 32, wherein the plurality of leads are at least partially surrounded by a nonconducting material (e.g., paragraphs [0129]-[0130], [0139]–[0140] of Hoffer: electrodes and leads are embedded in a layer of silicone and the distal electrodes are exposed on one major face of the silicone layer).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Lieber as applied to claim 32 above, and further in view of US Patent Application Publication No. 2014/0316496 to Masson et al. (hereinafter referred to as “Masson”).
Hoffer in view of Lieber differs from the claimed invention in that it does not expressly disclose that each row of distal electrodes include two electrodes (that are also not proximal electrodes). However, Fig. 3 of Hoffer is a cross-section of the electrode having multiple electrodes spaced around an inner wall of a blood vessel that would suggest to one of ordinary art that the electrode structure of Fig. 6 also has longitudinal rows spaced apart around an inner wall of the blood vessel. In addition, US Patent Application Publication No. 2014/0316496 to Masson, in a related art: intravascular electrode arrays for neuromodulation
    PNG
    media_image1.png
    174
    277
    media_image1.png
    Greyscale
, teaches that an electrode array having 16 electrodes in four longitudinal rows was well-known to those skilled in the transvascular nerve stimulation art (e.g., abstract, paragraphs [0018] and Figs. 1A and 2 of Masson). Accordingly, one of ordinary skill in the art would have recognized the benefits of having multiple longitudinal rows of electrodes in order to cover both circumferentially and longitudinally the desired stimulation as taught by Masson. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer in view of Lieber to have additional longitudinal rows of electrodes and with four electrodes each, as such was a well-known electrode array to provide desired stimulation coverage as taught by Masson, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,293,164 in view of Lieber and Hoffer. Claim 32 of the instant application differs from claim 1 of the ‘164 patent in that it does not expressly claim that 1) the flexible member is affixed to the body, and 2) a conductive member is positioned over or within each aperture of the plurality of apertures. However, as discussed in paragraph 12, Hoffer teaches the structure of 1), and Lieber teaches the structure of 2): a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 positioned within the catheter and a plurality of leads 55a and 55b where a conductive element 81 is positioned within each aperture of the plurality of apertures 75 (see Fig. 3 and column 7, line 65 –column 8, line 37 of Lieber). Accordingly, one of ordinary skill in the art would have recognized the benefits of a flexible member affixed to the body as taught by Hoffer and a conductive element positioned over or within each aperture of the plurality of apertures in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of the ‘164 patent to have a flexible member affixed to the body and a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Hoffer and Lieber, and because the combination would have yielded predictable results.
Claim 34 of the instant application is encompassed by and conflicts with claim 9 of the ‘164 patent.

Allowable Subject Matter
Claims 22-24, 26-27, 29-31, 37-45 are  allowed.

Conclusion
THIS ACTION IS MADE FINAL.
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792